UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1016



ROY L. EVANS,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PRO-
GRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                          Respondent.



On Petition for Review of an Order of the Benefits Review Board.
(98-291-BLA)


Submitted:   March 11, 1999                 Decided:   March 18, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roy L. Evans, Petitioner Pro Se. Christian P. Barber, Jennifer U.
Toth, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board’s decision

and order affirming the administrative law judge’s denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1998).   Our review of the record discloses that the Board’s deci-

sion is based upon substantial evidence and is without reversible

error.   Accordingly, we affirm on the reasoning of the Board.   See

Evans v. Director, OWCP, No. 98-291-BLA (BRB Nov. 5, 1998).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2